Citation Nr: 0631503	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-07 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran had recognized military service from December 
1941 to September 1942, and from October 1945 to May 1946.  
He had prisoner-of-war status from April 1942 to September 
1942.  The veteran died in March 1969.  The appellant is his 
surviving spouse.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO) which denied 
service connection for the cause of the veteran's death 
because evidence submitted was not new and material.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The Veterans Claims Assistance Act of 2000 (VCAA) 
requires that VA notify a claimant of the evidence and 
information that is necessary to reopen a claim and of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (1) 
(2005); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, 
VCAA notice must include an explanation of the meaning of 
both "new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final VA denial.  Id.  

In the present case, the RO provided the appellant with 
notice of the type of evidence needed to substantiate a 
claim for service-connected death benefits in August 2002, 
and provided the appellant with an explanation of the 
meaning of both "new" and "material" evidence in September 
2003.  However, the RO did not provide notice of the 
particular type of evidence needed to substantiate elements 
specifically found to be insufficiently shown at the time of 
the last prior final denial.  The Board also notes that the 
RO did not provide notice of the type of evidence necessary 
to establish a disability rating or an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO should address all VCAA notice deficiencies on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
corrective VCAA notice that describes 
(1) the particular type of evidence 
necessary to substantiate any service 
connection elements that were found to 
be insufficiently shown at the time of 
the prior final VA denial, pursuant to 
Kent v. Nicholson, 20 Vet. App. 1 
(2006), and (2) information or evidence 
needed to establish a disability rating 
and an effective date as outlined by 
United States Court of Appeals for 
Veterans Claims (CAVC)  in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should then readjudicate the 
remanded issue based on a consideration 
of all of the evidence of record.  If 
the benefit sought on appeal is not 
granted, the appellant and her 
representative should be provided with 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond thereto.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in 
order.

The purpose of this REMAND is to ensure the appellant is 
afforded due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
disposition warranted.

The appellant has the right to submit additional evidence 
and argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
CAVC for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).
 


____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
